Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 5, 2015

                                      No. 04-15-00005-CV

               IN RE ESTATE OF JACK HIROMI IKENAGA, Sr., Deceased,

                       From the Probate Court No 1, Bexar County, Texas
                                Trial Court No. 2011-PC-4330
                       Honorable Polly Jackson Spencer, Judge Presiding

                                         ORDER
        The clerk’s record was due to be filed with this court by February 3, 2015. See TEX. R.
APP. P. 35.1. We granted the probate court clerk’s motion for extension of time to file the clerk’s
record until March 1, 2015. On March 4, 2015, the probate court clerk notified this court that
Appellant has failed to pay the clerk’s fee for preparing the record and Appellant is not entitled
to a free clerk’s record.
       Therefore, we ORDER Appellant to provide written proof to this court within TEN
DAYS of the date of this order that (1) the clerk’s fee has been paid or arrangements have been
made to pay the clerk’s fee, or (2) Appellant is entitled to appeal without paying the clerk’s fee.
If Appellant fails to respond within the time provided, this appeal will be dismissed for want of
prosecution. See id. R. 37.3(b).
      If Appellant timely complies with this order, the clerk’s record will be due on April 2,
2015. No further extensions of time to file the clerk’s record will be granted.


                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of March, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court